Citation Nr: 0806115	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/bronchitis, to include as a result 
of exposure to asbestos.  

2.  Entitlement to service connection for a headache 
disability, to include as a result of asbestos exposure 
and/or secondary to COPD/bronchitis.  

3.  Entitlement to service connection for sleep apnea, to 
include as a result of asbestos exposure and/or secondary to 
COPD/bronchitis.  

4.  Entitlement to service connection for a testicle 
disorder.  

5.  Entitlement to service connection for a dermatological 
disorder involving the feet and groin.  

6.  Entitlement to service connection for a right elbow 
disorder.  

7.  Entitlement to service connection for chronic strain of 
the bilateral hips.  

8.  Entitlement to service connection for a bilateral foot 
disorder, to include the nails, skin and bone.  

9.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a bilateral foot 
disorder.  

10.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a bilateral foot 
disorder.  

11.  Entitlement to service connection for residuals of burns 
to the face.  

12.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with major depression.  

13.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The appellant had active duty from March 1971 to March 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The Board notes that in a May 2006 rating decision, service 
connection for residual first degree burn scars to the 
stomach and chest was granted.  This represents a full grant 
of the benefits sought in regard to those issues.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in January 2008.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to service connection for 
COPD/bronchitis, a headache disability, a testicle disorder, 
a dermatological disorder involving the feet and groin, a 
right elbow disorder, sleep apnea, chronic strain of the 
bilateral hips, a bilateral foot disorder, to include 
abnormalities of the nails, skin and bone, a bilateral ankle 
disorder, a bilateral knee disorder, and PTSD with major 
depression, are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The issue in regard to a TDIU is deferred pending 
additional development.  


FINDING OF FACT

A burn scar of the face is not shown.  




CONCLUSION OF LAW

A burn scar of the face was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110(West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification:  
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
appellant's contentions as well as the communications 
provided to the appellant by VA, it is reasonable to expect 
that the appellant understands what was needed to prevail.  
See also Simmons v. Nicholson, 487 F. 3d 892 (2007); see also 
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in April 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

In addition, the appellant was also sent a letter regarding 
the appropriate disability rating or effective date to be 
assigned in December 2007.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the claim of entitlement to service 
connection for a burn scar of the face.  Thus, the provisions 
of  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) are not 
for application.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  The Board finds that service 
connection is not warranted for a burn scar on the face.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted.  

A May 2006 rating decision reflects that service connection 
has been established for burn scars to the stomach and chest 
as a result of burns sustained upon uncapping an overheated 
radiator in a motor vehicle during service.  The October 1971 
treatment record notes that he presented with 1st and 2nd 
degree burns to the stomach.  There is no reference to a burn 
to the face.  The Board notes that at separation in March 
1975, scars of the legs and forearm were noted, not the face.  
Significantly, on VA examination in April 2006, the physician 
specifically stated that there was no face scar.  

In regard to whether he sustained a burn to the face in 
service, the Board notes that the appellant can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a 
lay person, however, the appellant has not been shown to be 
capable of making competent medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The pivotal issue in this case is whether the appellant has a 
current disability, i.e., a scar on the face.  In that 
regard, the Board has accorded more probative value to the VA 
medical opinion establishing that the appellant does not have 
a scar on the face.  The physician examined the appellant, 
provided a detailed report in regard to the size and location 
of various scars about the body, and specifically stated that 
there were no residuals of burns and no scar on the face.  

To the extent that the appellant has asserted, to include at 
the hearing before the undersigned, that the October 2006 VA 
examination was inadequate, Transcript at 4 (2008), the Board 
notes that the appellant has presented no evidence that the 
examiner is incompetent or that the examination was not 
thorough or complete.  The Board notes that VA's duty to 
assist is not a one way street.  The appellant was afforded a 
VA examination.  If he opts not to expose the area in which 
the claimed disability is located, certain consequences flow 
from that choice.  The Board notes that VA has no authority 
to "order" the appellant to shave his beard, as was 
suggested by the appellant at the hearing.  Id at 10.  
Therefore, to the extent that he requests another examination 
in regard to a face scar as reflected in correspondence 
received from his representative in May 2007, such request is 
denied.  

In sum, the contemporaneous service medical records are 
negative for reference to a burn to the face, and there is a 
competent opinion that there are no residuals of a burn to 
the face and no scar of the face.  Absent a face scar, 
service connection is not warranted.  In the absence of proof 
of a present disability, there can be no valid claim.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  




ORDER

Service connection for a burn scar of the face is denied.  


REMAND

The Board notes that the appellant has asserted theories of 
entitlement, to include direct service connection, 
presumptive service connection, secondary service connection, 
and aggravation.  The Board notes that in a May 2005 
statement in support of the claim, the appellant asserted 
that he was born with bronchitis.  
At a hearing before the undersigned Veterans Law Judge, he 
testified that COPD/bronchitis was a result of exposure to 
asbestos, and that sleep apnea is secondary to COPD and/or 
asbestos exposure, and that a headache disability is 
secondary to sleep apnea and/or exposure to asbestos.  
Transcript at 6-8 (2008).  

In addition, in May 2005, he claimed that a bilateral foot 
disorder, to include abnormalities of the nails, skin and 
bone, is related to service, and seeks service connection for 
a bilateral ankle and knee disorder, on a direct basis and/or 
secondary to a bilateral foot disorder.  At the hearing, he 
contended that disorders of the right elbow, bilateral hips, 
knees, ankles, and feet are related to an-service motorcycle 
accident in October 1972.  Transcript at 11 (2008).  In 
addition, he is seeking service connection for a testicle 
disorder, a dermatological disorder involving the feet and 
groin, and PTSD with major depression.  

At the hearing, he stated that he had relevant treatment at 
the VA Medical Center (VAMC) in Las Vegas in 1996 and 1997, 
that he has had ongoing treatment at the VAMC in Oklahoma 
City, and that he has had relevant treatment at a VA facility 
in Denver, Colorado.  Transcript at 4-7 (2008).  These 
records of treatment have not been associated with the claims 
file.  

The Board notes that the record, to include a May 2005 
statement from the appellant's ex-spouse, and a June 2003 
private medical record, reflects that the appellant is in 
receipt of Social Security Administration (SSA) disability 
benefits.  These records have not been associated with the 
claims file.  

The Board notes that the appellant's DD Form 214 shows active 
duty in the U. S. Navy from March 1971 to March 1975, which 
dates are consistent with those reported by the appellant in 
a May 1998 vocational rehabilitation claim, as well as at the 
hearing in 2008.  Transcript at 3 (2008).  The Board notes 
that in a June 1993 claim, the appellant reported Reserve 
service from April 1975 to April 1977, reported that he was 
separated from active duty on March 9, 1977 in a May 2005 
claim, and testified that he was dismissed from the 
"active" Reserves because he had personnel difficulties.  
Id at 10.  Service personnel records note that he was in 
drill pay status from October 1975 to November 1975.  

In addition, the Board notes that in a private March 1993 
record, a history of having had a bullet to the right calf in 
Vietnam in 1973 was noted, in a July 1999 VA treatment record 
it was noted that the appellant was in combat and was awarded 
four Purple Heart Medals, and an August 1999 VA treatment 
record notes PTSD secondary to Vietnam.  Service records are 
negative for service in Vietnam or an award of a Purple Heart 
Medal, and his DD Form 214 shows no foreign and/or sea 
service.  The Board notes that while the DD Form 214 notes no 
sea service, service medical records, to include a March 1971 
record, reflect treatment aboard the U.S.S. Nimitz, and a 
July 1999 VA treatment record notes service aboard the U.S.S. 
Enterprise.  The May 2006 rating decision reflects the AOJ's 
determination that the appellant is not a combat veteran.    

The record, to include the May 2006 rating decision 
establishing service connection for burn scars, reflects that 
the appellant sustained burns to his body after uncapping an 
overheated radiator in a motor vehicle.  At the hearing, the 
appellant testified that he sustained the burns as a result 
of having been ordered to uncap the overheated radiator under 
threat of demotion, and that upon uncapping it, the radiator 
exploded and burned.  Id. at 10.  He essentially asserts that 
he has PTSD as result of the incident.  Id. at 4.  The Board 
notes that an October 1992 record notes anxiety and 
depression, and the examiner opined that personality factors 
influenced his behavior.  A June 2003 private record notes 
that he had been depressed since age seven.  A May 2005 VA 
treatment record reflects assessments to include major 
depressive disorder and narcissistic personality disorder 
traits.  The Board finds that there is insufficient evidence 
upon which to base a determination as to whether the 
appellant has PTSD related to service.  38 C.F.R. § 3.159.  

In addition, the appellant is claiming entitlement to service 
connection for COPD/bronchitis, to include as a result of 
exposure to asbestos.  The AOJ has not had an opportunity to 
elicit the nature of the appellant's in-service asbestos 
exposure, or any pre- and/or post-service exposure.  The 
Board notes that the appellant testified that he was exposed 
to asbestos from the ceiling tiles in buildings in San Diego 
and at the Kingsville Naval Air Station.  Id at 6-8.  As 
noted, his DD Form 214 shows his MOS was cook and that he 
served aboard the U.S.S. Nimitz.  The February 1971 service 
entrance examination report shows that the chest and lungs 
were normal, and pneumonia was noted on the accompanying 
medical history.  In March 1971, he complained of a congested 
cough, and rhinorrhea.  An August 1971 record reflects 
complaints of sharp pains in the lower chest and a cough for 
four days.  A July 1972 record reflects complaints to include 
breathing difficulty.  The impression in October 1973 was 
upper respiratory infection, and sinus and chest congestion 
were noted in January 1974.  Records, dated in September 
1974, reflect complaints of shortness of breath, tightness in 
the chest, and coughing spells, and the assessments were 
viral syndrome and strep throat.  

On VA examination in August 1993, an onset of chest pain was 
noted in 1991 and a myocardial infarction was noted to have 
been diagnosed.  He complained of six to seven additional 
episodes of chest pain associated with shortness of breath.  
The electrocardiogram (ECG) report notes, "consider 
pulmonary disease."  The Board notes that in a May 2005 
statement, the appellant stated that he was born with 
bronchitis.  The Board finds that there is insufficient 
evidence to determine whether any respiratory disorder, to 
include COPD or bronchitis, is related to service.  § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the pertinent 
treatment records from the VA Eastern 
Colorado Health Care System, treatment 
records, dated in 1996 and 1997 from the 
VAMC in Las Vegas, and any treatment 
records from the Oklahoma VAMC that have 
not been associated with the claims file.  
Any records obtained should be associated 
with the claims file.  

2.  The AOJ should obtain all SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.

3.  Request the appellant to submit any 
evidence he has that he served in Vietnam 
and/or engaged in combat with the enemy, 
to include any medal or decoration 
indicative of combat, such as a Purple 
Heart Medal.

4.  The AOJ should obtain verification 
from the service department of any periods 
of reserve service, to include any periods 
of active duty for training (ACDUTRA).  
The verification should be associated with 
the claims file.  

5.  The AOJ should schedule the appellant 
for a VA psychiatric examination to 
determine the nature and etiology of 
symptoms associated with PTSD.  The claims 
file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner respond to the following:  1) 
Does the appellant have a diagnosis of 
PTSD that conforms to the criteria of the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV)?  2) If so, is 
the stressor(s) upon which the diagnosis 
based related to an-service event?  If so, 
the examiner should identify the specific 
in-service stressor(s) upon which the 
diagnosis is based; and 3) Is it at least 
as likely as not that PTSD is related to 
service?  A complete rationale should 
accompany all opinions provided.  

6.  The AOJ should make a determination in 
regard to whether the appellant was 
exposed to asbestos during service.  

7.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any identified 
respiratory disorder.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
conducted.  The AOJ should request that 
the examiner provide an opinion as to 
whether the appellant has a respiratory 
disorder associated with asbestos 
exposure, or whether any respiratory 
disorder identified is otherwise related 
to any in-service manifestations.  A 
complete rationale should accompany all 
opinions provided.  

8.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


